Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-3, 5-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “redirecting the user from the merchant website to a payment service provider website for processing a transaction between the user and the merchant website, wherein the token is appended to the redirect request”
	The present invention discloses a system and method for automatically validating addresses during on-line purchasing transactions.  The allowable feature of “redirecting the user from the merchant website to a payment service provider website for processing a transaction between the user and the merchant website, wherein the token is appended to the redirect request” is not disclosed by any prior art reference.  The closest prior art, Rubin (US 20020073045 Al) discloses a method and system that reduces the risk of misuse of a user's card number while avoiding having to securely contact and authenticate with a card issuer before each transaction in an "online" manner.  The next closest prior art, Ammermann, (US 20050256802 Al), discloses a method and system that includes receiving a transaction inquiry at the acquirer server or the issuer server, routing of the inquiry from the acquirer server or from the issuer server to the central processor platform, and operating the central processor platform, in order to implement the transaction.  The next closest prior art, Venditti et al (US 20050108205 A1) discloses methods and apparatus for preserving electronic resources identified as search results in a system location where a search query on a data collection is executed to produce at least one search result representing a resource which satisfies the at least one criterion, select at least one resource for preservation by the user, and in response to the user's selection, execute a command redirecting the user from the merchant website to a payment service provider website for processing a transaction between the user and the merchant website, wherein the token is appended to the redirect request”.  This distinct feature has been added to independent claims 2, 10, 16, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
February 18, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628